DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting rejection were withdrawn due approved terminal disclaimer submitted by the applicant.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/829,794 filed 12/01/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Terrence L. Wong (reg # 55741) on 05/11/2022. The application has been amended as follows:

9. (Currently Amended) The device of claim [[8]]1, wherein the first alteration results in a first amount of the data comprised in the first level data and the second alteration results in a second amount of the data comprised in the second level data, and wherein the first amount is a different amount than the second amount.

10. (Currently Amended) The device of claim [[8]]1, wherein the first alteration results in a first redaction of the data comprised in the first level data and the second alteration results in a second redaction of the data comprised in the second level data, and wherein the first redaction is a different redaction than the second redaction.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on prior allowed case 15/829794 and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, in response to receiving requests for respective accesses of relevant data of data that has been stored in a network storage device, adapting, based on a first hierarchical privacy rule for facilitation of a first access of the respective accesses of the relevant data, a copy of the data to obtain first level data, and further adapting, based on a second hierarchical privacy rule that is different from the first hierarchical privacy rule and that facilitates a second access of the respective accesses, the copy to obtain second level data that is different from the first level data, wherein the second level data is different from the first level data based on a difference between a first alteration of the data represented in the first level data and a second alteration of the data represented in the second level data; and in response to determining that a request of the requests satisfies the second hierarchical privacy rule, enabling the second access of the relevant data.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498